Citation Nr: 1818599	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-28 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial disability rating greater than 30 percent from August 25, 2010 to June 8, 2011, and greater than 50 percent from June 9, 2011 to April 10, 2014 for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) prior to April 11, 2014.


REPRESENTATION

Veteran represented by:	Christopher T. Lyons, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge during a September 2015 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

In a May 2014 rating decision, the RO granted an increase in the disability rating for PTSD, assigning a schedular rating of 100 percent effective April 11, 2014.  As PTSD is the Veteran's only service-connected disability and a total schedular rating of 100 percent has been granted for that disability from April 2014, the issue of entitlement to a TDIU from that date forward is moot.  See, e.g., Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  The Board recognizes that it is not categorically true that assignment of a total schedular rating always renders a TDIU request moot, particularly as it relates to possible entitlement to special monthly compensation.  See Bradley, 22 Vet. App. at 293.  In Bradley, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent schedular rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Unlike the situation in Bradley, the Veteran in this case is receiving compensation for just one disability, PTSD, for which a 100 percent schedular rating has been assigned from April 11, 2014, forward.  Bradley is therefore distinguishable from the instant case, and the award of a 100 percent schedular evaluation does indeed render the TDIU request moot from April 11, 2014, forward.  The Board has recharacterized the TDIU issue on the cover page accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, VA's duty to assist has not been satisfied.  Therefore, a remand is necessary for further development.  Moreover, the TDIU issue should be referred for extraschedular consideration.

In April 2011, the RO conducted a Social Security Administration (SSA) inquiry showing no disability onset date.  A handwritten RO note on that document includes the RO's conclusion that the Veteran had not been awarded SSA disability benefits as of that time.  Later, in August 2013, the Veteran's attorney submitted a July 2013 partially favorable SSA disability benefits decision based in part on the Veteran's service-connected PTSD.  The SSA decision references relevant vocational expert testimony and is accompanied by a list of pertinent exhibits.  However, it appears that the RO made no attempts to obtain the Veteran's complete SSA disability claim file after the attorney's August 2013 submission of the July 2013 SSA decision.  A remand is therefore necessary for the RO to attempt to obtain the Veteran's complete SSA disability records, which are relevant to both issues on appeal.

The Statement of the Case and the May 2014 rating decision lists the evidence considered as including VA treatment records from 2004 to 2014.  However, only records from 2004 to 2006 are actually located in the claims file.  It is unclear whether the Veteran receives VA mental health treatment, but the records should be obtained.

Furthermore, the Board finds that the matter of entitlement to a TDIU prior to April 11, 2014 should be referred for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  The Veteran's sole service-connected disability of PTSD did not meet the schedular TDIU criteria at any point prior to April 11, 2014.  However, the evidence summarized below suggests that he may have been unemployable due to his service-connected PTSD during those periods:

* October 2010 VA psychiatric examination (noting Veteran reported he was not currently working and had not worked in four years; noting "major social functional changes" due to mental condition, including social issues, inability to keep jobs for more than a year, and periods of homelessness; finding Veteran's unemployment was due to his mental condition, "which makes him dysfunctional despite his efforts to perform;" noting he was fired for "being too stressed out;" citing incident when Veteran had to undergo E.R. treatment for anxiety attack he had while working in a hospital);
* June 2011 VA psychological examination (observing: Veteran's PTSD symptoms and associated occupational impairments, e.g., difficulty with authority figures at work and low motivation; unstable employment history as medical assistant due to interpersonal difficulties; Veteran said he was not working and had not worked in four years; finding functional impairments caused by PTSD included: chronic interpersonal difficulties, irritability, inability to focus effectively and multitask on the job; history of getting fired from three of the four nursing positions held after receiving nursing degree; concluding, "These challenges would interfere with sedentary and physical positions.")
* March 2011 statement by wife (now ex-wife) (corroborating Veteran's various lay statements and testimony regarding occupational impairments, including: very unstable employment history despite nursing degree due to psychiatric symptoms such as anxiety attacks at work; difficulty with colleagues and supervisors).
* July 2013 partially favorable SSA disability decision (awarding SSA disability benefits from July 2010 based in part upon PTSD severity); 
* September 2015 Board hearing testimony (stating he had not worked since 2006 and recounting unstable employment history, which he attributed to PTSD symptoms and related social and occupational impairments).

Finally, as this matter is being remanded for the reasons explained above, the RO should attempt again to obtain outstanding private psychology records from Dr. D.T. Dolliver.  The RO previously attempted to obtain these private treatment records in fall 2010.  In December 2010, the RO received an October 2010 letter from Dr. Dolliver noting treatment starting in January 2007, but the underlying treatment records have not been obtained.  The Veteran reported in both an October 2010 VA Form 21-8940 (TDIU claim form) and a March 2011 release that he had undergone treatment with Dr. Dolliver from about 2006 to the present.  Upon remand, the RO should attempt again to obtain private treatment records from this provider.  The Veteran is advised that it is ultimately his responsibility to submit evidence in support of his claim, and his treatment records from Dr. Dolliver are highly relevant to the issues on appeal.  If Dr. Dolliver does not respond to VA's request for records, it would be in the Veteran's best interest for him to obtain them and provide them to VA, so that every consideration can be given to rating his PTSD properly.

Accordingly, the case is REMANDED for the following action:

1. Make all necessary attempts to obtain the Veteran's complete Social Security Administration (SSA) disability claim file.  Document all attempts and any SSA responses.  

2. After obtaining the necessary releases from the Veteran, request all private mental health records from Dr. D.T. Dolliver.  All requests and any negative responses must be documented.  If the records are unavailable, then the RO should notify the Veteran and his representative in order to give them an opportunity to submit the records, as they may be relevant to this appeal.


3. The RO should obtain all VA records for treatment from 2006 to the present from the VAMC in Walla Walla (including the Yakima Community Based Outpatient Clinic).

4. Then, only AFTER obtaining all available SSA, VA and private records per the instructions above (to the extent possible), refer the matter of entitlement to a TDIU prior to April 11, 2014 to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

5. After completing the above and any other necessary development, readjudicate the claims.  If the benefits sought remains denied, provide a supplemental statement of the case to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

